ORIGINAL
      3Jn tbe Wniteb ~tates C!Court of jfeberal C!Claims
                                      No. 16-17C
                               (Filed January 27, 2016)
                              NOT FOR PUBLICATION
                                                                       FILED
************************                                              JAN '!. 7 2016
                        *
                                                                    U.S. COURT OF
                        *                                          FEDERAL CLAIMS
STANLEY HOWARD,         *
                        *
             Plaintiff, *
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                        *
************************

                                       ORDER

        On January 15, 2016, the Clerk's office received plaintiffs application to
proceed in forma pauperis and a letter from plaintiff. While the application was
filed at that time, the letter was not because it was not in a recognizable form for
filing. A review of the letter reveals that it, for the most part, appears to be a
request that alternative dispute resolution (ADR) be attempted, and the Clerk's
office shall file it as such.

        Plaintiffs letter has prompted the Court to review the papers plaintiff has
filed in this case. In his January 4, 2016 complaint, plaintiff refers to himself as
"Man as Lord of Spirits." t He alleges that the New Castle County (Delaware) Police
abducted him and forced him "to act as a State Natural Person." Compl. ~~ 1-2.
Plaintiff requests that criminal charges be brought against three entities of the
state of Delaware: its Department of Justice, the New Castle County Police, and the
Howard R. Young Correctional Institution. Compl. at 2. He also seeks a fee of
$250,000 for each fifteen minutes he is "forced to act as a State Entity,'' beginning

t Attached to the complaint is a letter dated December 3, 2015, in which Mr.
Howard indicated he was in the process of changing his name to Setep Zadoc Israel.
As plaintiff continued to use the name Stanley Howard in his in forma pauperis
application and the ADR request, the Court assumes the name change is not yet
official.
December 3, 2015. Id. at 2-3. In an attached letter, Mr. Howard requests that U.S.
Marshals be deployed to free him from his allegedly unlawful detainment at the
Howard R. Young Correction Institute.

        Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court itself. Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004).
"If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action." Rule 12(h)(3) of the Rules of the United States
Court of Federal Claims (RCFC). When a court undertakes this determination, "the
allegations stated in the complaint are taken as true and jurisdiction is decided on
the face of the pleadings." Folden, 379 F.3d at 1354.

       Plaintiff seems to be confused about the jurisdiction of our court. We have
the power to hear only cases brought against the United States government,
primarily money claims based on grounds other than torts. See 28 U.S.C. § 1491.
Mister Howard's complaint contains no factual allegations concerning the United
States government, much less anything related to our subject-matter jurisdiction
(such as a federal contract or a money-mandating statute). He seeks money based
on the actions of state and local government entities, which is not within our power
to grant. See Vlahakis v. United States, 215 Ct. Cl. 1018, 1018 (1978). He also
requests that criminal charges be brought, which could not be done in our court
even were actions of the federal government at issue. See Joshua v. United States,
17 F.3d 378, 379 (Fed. Cir. 1994).

      This case is accordingly DISMISSED, under RCFC 12(h)(3), for lack of
subject-matter jurisdiction. The Clerk's office shall close the case. In light of Mr.
Howard's confusion regarding the scope of our court's jurisdiction, and taking into
consideration the minimal diversion of court resources entailed by this matter, the
Court waives Mr. Howard's filing fee.

IT IS SO ORDERED.




                                         -2-